Case 18-13980        Doc 29     Filed 10/15/18     Entered 10/15/18 09:43:10          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 13980
         Niyokie Crosby

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/14/2018.

         2) The plan was confirmed on 07/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 08/09/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13980            Doc 29        Filed 10/15/18    Entered 10/15/18 09:43:10              Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $1,000.00
           Less amount refunded to debtor                              $787.53

 NET RECEIPTS:                                                                                           $212.47


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $0.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                             $2.47
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $2.47

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 1st Loans Financial                   Unsecured      2,500.00       2,762.62      2,762.62           0.00        0.00
 ADF of Illinois                       Unsecured      3,400.00       3,984.32      3,984.32           0.00        0.00
 Bank of Missouri DBA Fortiva          Unsecured         927.00        927.45        927.45           0.00        0.00
 Commonwealth Edison Company           Unsecured         420.00        422.93        422.93           0.00        0.00
 ECast Settlement Corp                 Unsecured         230.00        273.34        273.34           0.00        0.00
 FED LOAN SERV                         Unsecured     81,083.00            NA            NA            0.00        0.00
 Gottlieb Memorial Hospital            Unsecured      2,000.00            NA            NA            0.00        0.00
 Internal Revenue Service              Unsecured     15,000.00     14,285.59     14,285.59            0.00        0.00
 Internal Revenue Service              Priority          900.00        860.56        860.56           0.00        0.00
 Loyola University Medical Center      Unsecured      1,000.00         284.70        284.70           0.00        0.00
 Midland Funding LLC                   Unsecured      2,969.00       2,969.43      2,969.43           0.00        0.00
 NATIONWIDE CREDIT & CO                Unsecured      1,205.00            NA            NA            0.00        0.00
 Nationwide Loans LLC                  Unsecured      2,466.00       1,919.88      1,919.88           0.00        0.00
 Nissan Motor Acceptance Corporation   Secured       10,567.00     10,027.15     10,027.15         210.00         0.00
 OneMain Financial                     Unsecured     10,391.00     10,279.59     10,279.59            0.00        0.00
 Opportunity Financial LLC             Unsecured      1,324.00       1,171.35      1,171.35           0.00        0.00
 Peoples Gas                           Unsecured         780.00           NA            NA            0.00        0.00
 Personify Financial                   Unsecured           0.00           NA            NA            0.00        0.00
 Portfolio Recovery Associates         Unsecured         607.00        645.98        645.98           0.00        0.00
 Quantum3 Group                        Unsecured         421.00        467.99        467.99           0.00        0.00
 Quantum3 Group                        Unsecured         307.00        307.81        307.81           0.00        0.00
 Resurgent Capital Services            Unsecured         338.00        371.99        371.99           0.00        0.00
 Rosebud Lending QRC d/b/a Q Credit    Unsecured      2,100.00            NA            NA            0.00        0.00
 TD Bank USA NA                        Unsecured         345.00        436.65        436.65           0.00        0.00
 Turner Acceptance Corporation         Unsecured      2,174.00       2,770.15      2,770.15           0.00        0.00
 University of Chicago Medicine        Unsecured      2,500.00            NA            NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-13980        Doc 29      Filed 10/15/18     Entered 10/15/18 09:43:10             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $10,027.15            $210.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $10,027.15            $210.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $860.56               $0.00             $0.00
 TOTAL PRIORITY:                                            $860.56               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $44,281.77               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                 $2.47
         Disbursements to Creditors                               $210.00

 TOTAL DISBURSEMENTS :                                                                         $212.47


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
